Wenke, J.
In order'to clarify our opinion in In re Estate of Wiley, 150 Neb. 898, 36 N. W. 2d 483, with reference to the sums therein stated as received and expended by the executors, we set forth the following:
Receipts
1927 Received from Oregon Basin Oil and Gas Co. $ 75.00
1936 Rent from the ranch 600.00
1936 Water rent 27.99
1937 Rent from the ranch 284.95
1939 Water rent $64.88 and grazing $10 74.88
1940 Water rent 202.98
1941 Rent from the ranch -7/15 $130.00
7/24 270.00
11/25 500.00 900.00
1941 Water rent 936.97
1942 Water rent 50.00
$3,152.77
Disbursements
7/20/28 Shearer, expenses on trip to Cody $ 214.00
3/4/30 Thompson, insurance on ranch buildings 700.00
3/28/30 Thompson, atty. fees for W. E. Mullen 250.00
12/4/31 Thompson, expenses on trip to Cody 153.81
*6353/25/32 Taxes, 1928-29-30-31 (redemption of ranch) 2,632.15
12/24/32 Thompson, expenses as atty. for executors 90.00
5/27/33 Insurance on ranch buildings 302.50
5/14-18/34 Shearer, expenses on trip to Cody 176.00
11/26/35 Taxes on ranch 352.61
2/13/36 Taxes on ranch 313.62
2/13/36 Insurance on ranch buildings 302.50
1/29/37 Surveying 7.50
7/19/37 Recording, Wyoming 5.00
1/25/38 Thompson, balance of taxes 13.96
2/24/38 Surveying 93.75
8/9/38 Recording 3.85
11/9/38 Taxes on ranch 185.77
1/25/39 Brome, atty. for executors in Wyoming 100.00
2/24-3/4/39 Expenses, trip to Wyoming 30.25
2/24-3/4/39 Hotel room, trip to Wyoming 12.50
Meals, trip to Wyoming ' 42.70
4/11/39 Brome, atty. for executors in Wyoming 100.00
4/24/39 Insurance on ranch buildings 220.00
Supersedeas bond in ranch litigation 49.05
5/5/39 Taxes on ranch 185.76
8/2/39 Thompson, expenses in connection with estate 49.25
11/4/39 Taxes on ranch 184.23
5/2/40 Taxes on ranch 184.21
7/29/40 Settlement of law suit resulting from damage to lower lands ' caused by break in dam 2,686.28
8/5/40 Insurance on ranch buildings 9.40
11/2/40 Taxes on ranch 179.28
11/18/40 Thompson, expenses 2.52
11/20/40 Damages, suit arising from break in dam 300.00
*63612/19/40 Engineering expense 77.50
4/26/41 Taxes on ranch 179.28
7/7/41 Surveying 50.00
8/19/41 Expenses of attorney 3.75
8/17-21/41 Expenses, trip,to Wyoming 78.05
8/23/41 Expenses, collection charge 1.66
8/26/41 Walker Bank & Trust Co., Bell for ■ commission on sale of ranch 500.00
9/29/41 Taxes on ranch 346.15
$11,368.84
The motions for rehearing are overruled.